Title: To Thomas Jefferson from Tench Coxe, 5 February [1793]
From: Coxe, Tench
To: Jefferson, Thomas



Tuesday February 5th. [1793]

Mr. Coxe has the honor to return to Mr. Jefferson the report, on which he has taken the liberty to make marks (to connect his notes), with a pencil. These notes apply very unreservedly to questions of fact—and to modes of expression. There are some Ideas of importance in relation to the subject in general, and to this present moment or state of thing’s on which Mr. C. will communicate his Ideas this afternoon at any hour between 4 and 7, when Mr. J. will be disengaged, being himself particularly engaged till four and at 7.
Mr. Coxe proposes therefore to wait on Mr. Jefferson about 4’o Clock this day. Should he inform Mr. Coxe that he will be unable to see him to day Mr. Coxe will call tomorrow a little before 8 in the Morning.
